 


114 HR 1899 IH: Caregivers Expansion and Improvement Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1899 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mrs. Lawrence (for herself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend to all veterans with a serious service-connected injury eligibility to participate in the family caregiver services program. 
 
 
1.Short titleThis Act may be cited as the Caregivers Expansion and Improvement Act of 2015. 2.Extension to all veterans with a serious service-connected disability of eligibility for participation in family caregiver programSection 1720G(a)(2)(B) of title 38, United States Code, is amended by striking on or after September 11, 2001. 
 
